     Case 3:18-cv-02935-X-BH Document 61 Filed 05/11/20                                      Page 1 of 1 PageID 530



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

VALERIE JACKSON,                                                  §
          Plaintiff,                                              §
                                                                  §
v.                                                                § Civil Action No. 3:18-CV-2935-X-BH
                                                                  §
LUPE VALDEZ, MARIAN BROWN,                                        §
SAMUEL JOSEPH, LIZYAMMA                                           §
SAMUEL, UNKNOWN DALLAS                                            §
EMPLOYEE III, and DALLAS                                          §
COUNTY, TEXAS,                                                    §
          Defendants.                                             § Referred to U.S. Magistrate Judge1

                                                            ORDER

          Before the Court is the plaintiff’s Motion for Leave to Conduct Limited Discovery Regarding

Qualified Immunity, filed May 8, 2020 (doc. 60). The motion does not contain a certificate of

conference as required by Local Civil Rule 7.1(b). The plaintiff must file a certificate of conference

no later than 5:00 p.m. on Friday, May 15, 2020.

          If the motion is opposed, the defendants may file a response and brief containing citations to

relevant authorities2 no later than Friday, May 22, 2020. The plaintiff may not file a reply.

          At this time, no hearing will be scheduled on this matter.

          SO ORDERED on this 11th day of May, 2020.



                                                                        ___________________________________
                                                                        IRMA CARRILLO RAMIREZ
                                                                        UNITED STATES MAGISTRATE JUDGE




          1
           By Standing Order of Reference filed January 8, 2020 (doc. 43), this case was referred for full case management.
          2
          Local Rule 7.1 of the Local Civil Rules for the Northern District of Texas requires the filing of briefs in support of most
motions. Pursuant to subsection (d), briefs shall contain a “party’s contentions of fact and/or law, and arguments and authorities.”
(emphasis added). Briefs containing authorities greatly assist the Court in making rulings more expeditiously.
